DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 10-12, and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Godbole US 2019/0069693.
Regarding claim 1, Godbole discloses a gardening appliance defining a vertical direction, the gardening appliance comprising: a liner (530) positioned within a cabinet, the liner defining a front display opening (Godbole, Figure 18); a grow module (160) mounted within the liner, the grow module defining a plurality of grow chambers (Godbole, Figure 7) spaced apart along a circumferential direction, the grow module being rotatable to index each of the plurality of grow chambers through a sealed position and a display position, wherein a chamber of the plurality of chambers is in the sealed position when substantially sealed between the grow module and the liner and in the display position when aligned with the front display opening; and an environmental control system for regulating a temperature within the chamber when the chamber is in the sealed position (Godbole, ¶0033).
Regarding claim 2, Godbole further discloses the grow module comprises: a central hub rotatable (at 255) about an axis and a plurality of partitions extending from the central hub substantially along a radial direction.
Regarding claim 3, Godbole further discloses the plurality of partitions comprises two partitions (210, 220, 230, 130, 230) extending from opposite sides of the central hub to define a first grow chamber and a second grow chamber, the first grow chamber and the second grow chamber alternating between the sealed position and the display position as the grow module rotates (Godbole, Figures 7, 11, 15).
Regarding claim 4, Godbole further discloses the plurality of partitions comprises three partitions defining a first grow chamber, a second grow chamber, and a third grow chamber spaced apart from each other along a circumferential direction(Godbole, Figure 7).
Regarding claim 5, Godbole further discloses the environmental control system comprises: a sealed system for generating a flow of air at a desired temperature; and 18501670US01/HUSA-841a duct system (180) for directing the flow of air into the chamber in the sealed position (Godbole, ¶0031-0032).
Regarding claim 8, Godbole further discloses a light assembly mounted to the liner for illuminating the chamber in the sealed position (Godbole, ¶0036).
Regarding claim 10, Godbole further discloses a motor (255) mechanically coupled to the grow module for selectively rotating the grow module.
Regarding claim 11, Godbole further discloses he liner defines an enclosed back portion that is substantially cylindrical, the enclosed back portion defining a liner diameter substantially equal to a grow module diameter (Godbole, Figure 18).
Regarding claim 12, Godbole further discloses a resilient seal positioned on a distal end of each of the plurality of partitions and extending toward the liner substantially along the radial direction (Godbole, ¶0033).
Regarding claim 14, Godbole further discloses he environmental control system is configured for regulating a temperature of the root chamber to a desired root temperature (Godbole, ¶0031-0032).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godbole US 2019/0069693 in view of Wright US 2019/0150636.
Regarding claim 18, Godbole discloses a partially transparent (515) door (510) mounted to the cabinet. Not disclosed is the door being pivotally mounted to the cabinet. Wright teaches a door pivotally (22) mounted to a cabinet. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the door of Godbole so that it was pivotally mounted to the cabinet, as taught by Wright, as to provide a way to open and operate the door while it remained on the cabinet. 

Allowable Subject Matter
Claims 19 and 20 are allowed.
Claims 6, 7, 9, 13, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Godbole discloses a cooler and should not be modified with a heater or heated air.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)270-3093.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571.272.6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/KRISTEN C HAYES/Primary Examiner, Art Unit 3642